Citation Nr: 1336709	
Decision Date: 11/12/13    Archive Date: 11/22/13

DOCKET NO.  03-04 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a lumbar spine disability.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a cervical spine disability.

3.  Whether new and material evidence has been received to reopen a claim of service connection for a left knee disability.

4.  Entitlement to service connection for a right hip disability.  

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active service from June 1971 to June 1975 and June 1977 to August 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2002 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The Veteran timely appealed to the Board.  

The Veteran also filed a timely notice of disagreement (NOD) to a November 2010 RO decision denying service connection for a right hip disability and declining to reopen claims of service connection for lumbar spine, cervical spine, and left knee disabilities.  The RO has not issued a statement of the case (SOC) in response.  As a timely NOD initiates the appeals process, these issues must be remanded for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

The Board remanded the TDIU claim in August 2006 to defer adjudication until development was completed for the other issues on appeal.  In September 2011, the Board denied the TDIU claim, among other issues.  

The Veteran appealed the portion of the September 2011 Board decision which denied entitlement to TDIU to the United States Court of Appeals for Veterans' Claims (Court).  Before the Court issued a decision, the Veteran and the Secretary of VA submitted a Joint Motion for Partial Remand (Joint Motion).  The Court approved the Joint Motion in September 2012.  The Joint Motion vacated the September 2011 Board denial of TDIU and remanded the issue to the Board for adjudication in compliance with its instructions.   

In December 2007, the Veteran filed a petition to reopen a service connection claim for a right foot disability.  In August 2008, the Veteran filed a service connection claim for a dental disability.  These issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Review of the Virtual VA electronic folder includes the Informal Hearing Presentation submitted by the Veteran's representative.  It does not include any additional pertinent evidence that has not already been associated with the physical claims folder. 

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

The joint motion instructed the Board to provide additional reasons and bases for the weight assigned to the May 2007 VA examination report and to determine "whether [the Veteran's January 2008] hearing request is still pending."  In light of the fact that the Veteran was a party to the joint motion, the Board must assume that the Veteran still wants a hearing in this matter.  It is not clear whether the Veteran wishes a Board hearing at the RO or a hearing before RO personnel.  

Although the Board does not ordinarily order additional actions when remanding for a hearing, the issues for which an SOC has not been issues must be addressed.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the record and ensure that a Statement of the Case has been issued to the appellant and his representative addressing the issues of service connection for a right hip disability and whether new and material evidence has been received to reopen claims of service connection for lumbar spine, cervical spine, and left knee disabilities.  The appellant must be advised of the time limit in which he may file a substantive appeal, if he so desires.  38 C.F.R. § 20.302(b) (2013).  These issues should then be returned to the Board for further appellate consideration, only if an appeal is properly perfected.

2.  Clarify whether the Veteran desires a hearing before RO personnel or a Board hearing at the RO (video or travel Board).  Take appropriate action to schedule a hearing based upon his response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

